Citation Nr: 0433067	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to November 
1991.  

The veteran was awarded commendations that include the Combat 
Infantry Badge, the Southwest Asia Service Medal with two 
Bronze Service Stars, among others.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO decision that granted service-
connection and assigned an initial 30 percent evaluation for 
PTSD.  

In October 2002, the RO assigned an increased rating of 50 
percent for the service-connected PTSD.  

In a letter received on March 26, 2003, the veteran filed his 
claim of service connection for symptoms of Gulf War 
Syndrome.  This issue has not yet been adjudicated RO and is 
referred back to the RO for the appropriate action.  

(The inferred issue of a TDIU rating is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will appropriately notify the veteran and his 
representative if further action is required on his part.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships since the date of claim.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the October 2002 Statement of the Case and the April 2002 
duty to assist letter, the RO has attempted to notify him of 
the evidence needed to substantiate his claim.  The RO 
informed the veteran of what evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, the Board notes that, in a letter dated in May 2002, 
the RO notified the veteran of his scheduled VA examination 
that was completed in May 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2003).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2003). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). 

A review of the evidence of record reflects that the 
severity of the service-connected PTSD is more consistent 
with the criteria warranting a 70 percent evaluation.  

The veteran's VA outpatient treatment history dated from 
April 2002 to February 2003 reflects the veteran's use of 
several prescribed antidepressants and other medications to 
treat the veteran's anxiety and psychotic disorders.  The 
veteran was employed as a truck driver with a 6-day driving 
schedule.  He reported that he stayed in his apartment and 
socialized with no one.  

On recent VA examination in May 2002, the veteran had been 
treated for his psychiatric disorders since 1997.  He was 
noted to take several medications for his PTSD.  The veteran 
reported a history of suicidal behavior, auditory 
hallucinations, and temper problems.  He noted sleep 
disturbance, nightmares, flashbacks, hypervigilance, and 
hyperstartle response.  Mood was noted as "labile."  

The veteran was reported to be irritable and isolative.  
While the veteran was noted to be employed as truck driver, 
he did not get along with his coworkers.  The veteran has 
never been married, has no children or friends, and lives 
alone.  The examiner opined that the veteran had moderately 
severe PTSD symptoms.  He was assigned a GAF score (Global 
Assessment of Functioning) score of 45.  

Lay statements from the veteran's coworkers reflect the 
veteran's inability to function on the job due to his PTSD 
symptoms.  They noted the veteran's irritability, talking to 
himself, anger outbursts, nervousness, sudden mood changes, 
and crowd avoidance.  In one statement, the veteran was 
noted to have more "bad days" on the job than good.  

On VA examination in March 2001, the veteran was assigned a 
GAF score of 40.  His PTSD was shown to be manifested by 
sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, hypervigilance, hyperstartle response, avoidance 
behavior, concentration difficulties, auditory 
hallucinations, and depression.  The examiner noted that the 
veteran's PTSD symptoms were only "partially alleviated 
with psychotropic medication."  The examiner opined that 
the veteran's PTSD symptoms were "substantially disabling 
in terms of social and occupational functioning."  

In this case, the PTSD is shown to be manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Thus, the Board finds that the veteran's PTSD has met the 
criteria for a 70 percent evaluation.  

As noted above, the veteran's GAF scores have ranged from 40 
to 45 and on VA examination and the veteran was noted to have 
moderately severe symptoms of PTSD that were substantially 
disabling in terms of occupational and social functioning.  
The veteran has never been married, has no children or 
friends, he lives alone and works a solitary job as a truck 
driver, six days a week.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating under the new criteria.  38 C.F.R. § 
4.7.  

The Board has also considered whether a 100 percent 
disability rating is warranted for the veteran's PTSD.  
However, recent VA examination has shown him to be oriented 
to time, place, and person, and that there was no evidence of 
gross impairment in thought processes or communication or 
grossly inappropriate behavior.  

Given the veteran's ongoing medicinal and psychiatric 
treatment for his moderately severe PTSD, the Board finds 
that the service-connected disability picture more nearly 
approximates the criteria for the assignment of a 70 percent 
rating since the effective date of the grant of service 
connection on May 11, 2000.  Fenderson, supra.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 30 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective on May 11, 2000, the date of receipt of the 
initial claim of service connection.  

The Board has considered whether since the initial rating, 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted, the 
veteran's PTSD now warrants a 70 percent disability rating, 
effective since the date of receipt of his initial claim.   

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411. However, the 
Board finds that further development is necessary in order to 
fairly decide whether a TDIU rating is warranted.  

Based on its review of the entire evidentiary record, the 
veteran requires medication and ongoing therapy for his PTSD.  

The veteran's claims file contains VA treatment records dated 
from April 2003; however, there are no records associated 
with the veteran's claims folder that reflect ongoing recent 
treatment.  

Also, it was noted in the March 2001VA examination report 
that the veteran VA sees a private psychiatrist for his PTSD 
on a monthly basis.  However, no private medical records have 
been associated with the veteran's claims file.  As such, VA 
is obligated to obtain relevant treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for an 
increased rating for PTSD and for a total 
rating due to individual unemployability 
based on a service-connected disability.  

2.  The RO should take the appropriate 
action to obtain any medical treatment 
records for the service-connected PTSD 
from VA from April 2003 to the present.  

3.  The RO should request the veteran to 
provide the name, mailing address, and 
dates of treatment for the service-
connected PTSD from the veteran's private 
psychiatrist.   Then, the RO should 
obtain any outstanding medical records 
and associate them with the veteran's 
claims file.  

4.  The RO should arrange for the 
veteran to undergo a VA examination as 
to the severity of the service-connected 
PTSD.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special 
studies or tests are to be accomplished.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned.  Also, the examiner should 
describe all symptoms of his PTSD and 
opine as to whether service-connected 
disability precludes the veteran from 
securing and following substantially 
gainful employment.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



